Citation Nr: 1747406	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from June 29, 2011.

2.  Entitlement to service connection for stress fractures in the bilateral feet as secondary to service-connected peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for calcaneal spurs in the bilateral feet as secondary to service-connected peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for carcinoma of the skin as due to herbicide exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from August 1964 to May 1967 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for stress fractures in the bilateral feet secondary to service-connected peripheral neuropathy of the bilateral lower extremities, calcaneal spurs in the bilateral feet secondary to service-connected peripheral neuropathy of the bilateral lower extremities, and carcinoma of the skin are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the appeal period, the Veteran's service-connected PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms; but it has not resulted in total occupational and social impairment.






CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, for PTSD have been approximated from June 29, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In this case, on June 29, 2011, the Veteran filed an increased-rating claim for his service-connected PTSD, rated at 50 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran is seeking a disability evaluation of 100 percent.  See June 2011 Statement.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

Under Diagnostic Code 9411, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In March 2012 the Veteran underwent a VA PTSD examination.  The examiner found that the Veteran's PTSD resulted in depressed mood, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner noted that Veteran had road rage which resulted in some homicidal ideation and also had trouble with some activities of daily living.  Socially, it was noted that the Veteran lived with his daughter and had one friend.  Occupationally, it was also noted that Veteran was not currently working and that the Veteran had to quit his last job after one day because his PTSD symptoms were triggered by the job.  The examiner opined that the Veteran's PSTD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.

A January 2014 VA opinion found that the Veteran suffered from major depression as a result of his PTSD.  

Affording the Veteran the benefit of the doubt, the Board finds that the VA examination demonstrates that the Veteran's overall disability picture is consistent with a 70 percent rating throughout the appeal period.  Throughout the entire period on appeal, the Veteran has maintained a history of symptoms that predominantly includes near-continuous depression, suicidal ideation, and an intermittent ability to perform some activities of daily living.  The Board finds that these symptoms and the social and occupational effects related thereto support a 70 percent evaluation for the period on appeal.  See Vazquez-Claudio, 713 F.3d at 118. 

More specifically, the record indicates that the Veteran has had difficulty with mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  It was noted that symptoms of his PTSD caused him to quit his job.  His symptoms in that regard have caused significant social isolation and strained work and family relationships, which reflects an inability to establish and maintain effective relationships as contemplated by a 70 percent evaluation.  Although the Veteran does not endorse all of the symptoms listed in the criteria for a 70 percent rating, such as neglect of personal appearance, spatial disorientation, and obsessional rituals, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  The frequency, severity, and duration of the PTSD symptoms such as suicidal ideation, continuous depression, and significant occupational impairment and social isolation more closely approximate the criteria for a 70 percent evaluation.

Additionally, the Board finds that the symptomatology discussed above results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In that regard, the evidence of record, in particular the medical evidence discussed above, shows that the Veteran has had severe impairment in his occupational and social functioning due to his PTSD.  The Veteran was noted to have difficulty understanding complex commands and directions, and had to quit his job after one day on the job due to symptoms of his PTSD, which would be akin to difficulty in adapting to stressful work circumstances.  Again, these symptoms are commensurate with a 70 percent evaluation. 

In rendering this determination, the Board acknowledges that there is evidence of record that does not support an increased rating.  In particular, the May 2014 examiner indicated that the Veteran's symptoms of PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation; however, the examiner's findings of more severe symptomatology during the examinations were not commensurate with her conclusion.  

In sum, resolving all doubt in favor of the Veteran, the Board finds that the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Thus, a 70 percent rating is warranted.

The Board finds, however, that the Veteran is not entitled to a higher, 100 percent rating during the appeal period, as total occupational and social impairment is not more nearly approximated.  Notably, the Veteran has maintained some social relationships.  There is no evidence that the Veteran experiences delusions or hallucinations.  He was also fully oriented throughout the relevant time period.  While there is evidence of memory loss, examiners have not indicated that the Veteran has memory loss of names of close relatives, his own occupation, or his own name.  Additionally, the Veteran was not a persistent danger to himself or others.  Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 100 percent evaluation or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  Therefore, the Board finds that the Veteran's PTSD warrants a 70 percent rating for the entire appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

Subject to the law and regulations governing the award of monetary benefits, an increased rating of 70 percent for PTSD, but no higher, is granted for the entire period on appeal.


REMAND

Upon review of the record, the Board finds that the remaining issues must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

The Board notes that the Veteran has not been afforded VA examinations with respect to his current claims for service connection for stress fractures of the bilateral feet secondary to service-connected peripheral neuropathy of the bilateral lower extremities, calcaneal spurs in the bilateral feet secondary to service-connected peripheral neuropathy of the bilateral lower extremities, and carcinoma of the skin.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran has been diagnosed with the stress fractures of the bilateral feet, calcaneal spurs in the bilateral feet, and carcinoma of the skin during the appellate period, has asserted that these conditions are due to an in service event or service-connected disability, and has provided lay evidence that the conditions have continued since service; however, there is insufficient evidence of record to decide the claim.  Consequently, remand for an examination and etiology opinions is warranted.  See id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Thereafter, schedule the Veteran for VA examinations with appropriate examiner(s) to address the nature and etiology of his connection for stress fractures of the bilateral feet secondary to service-connected peripheral neuropathy of the bilateral lower extremities, calcaneal spurs in the bilateral feet secondary to service-connected peripheral neuropathy of the bilateral lower extremities, and carcinoma of the skin.  

The claims folder must be made available to the examiner(s) for review in connection with the examinations.  The examination reports should reflect that the claims file was reviewed, including any newly associated personnel records.

(a) For the stress fractures in the bilateral feet as secondary to service-connected peripheral neuropathy of the bilateral lower extremities, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such disability was caused or aggravated by service-connected peripheral neuropathy of the bilateral lower extremities.

If the examiner finds that the stress fractures in the bilateral feet were aggravated by his service-connected peripheral neuropathy of the bilateral lower extremities, then he/she should specify the baseline level of disability of the stress fractures in the bilateral feet prior to aggravation and the permanent, measurable level of increased impairment due to service-connected peripheral neuropathy of the bilateral lower extremities.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of experiencing stress fractures in the bilateral feet due to his service-connected peripheral neuropathy of the bilateral lower extremities.

(b) For the calcaneal spurs in the bilateral feet as secondary to service-connected peripheral neuropathy of the bilateral lower extremities, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such disability was caused or aggravated by service-connected peripheral neuropathy of the bilateral lower extremities.

If the examiner finds that the calcaneal spurs in the bilateral feet were aggravated by his service-connected peripheral neuropathy of the bilateral lower extremities, then he/she should specify the baseline level of disability of the calcaneal spurs in the bilateral feet prior to aggravation and the permanent, measurable level of increased impairment due to service-connected peripheral neuropathy of the bilateral lower extremities.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of experiencing calcaneal spurs in the bilateral feet due to his service-connected peripheral neuropathy of the bilateral lower extremities.

(c) With regard to the carcinoma of the skin as due to herbicide exposure disability, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service.  The examiner should take a thorough history from the Veteran regarding the onset and pattern of his symptoms.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements being exposed to herbicides during active service.

Rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


